Memorandum: The trial court instructed the jury that plaintiff’s intestate was charged with the duty of looking intelligently and giving such attention to the operation of the truck in which he was riding as would reasonably tend to avoid accident; that he was required to exercise the same degree of care, caution and prudence as the operator of the truck and was responsible for a like measure of attention, care, caution and prudence as the operator of the bus which was in collision with the truck. Applying the law of the case as thus laid down by the court to decedent’s conduct, we feel that the verdict of the jury is clearly against the evidence. All concur. (Appeal from a judgment for plaintiff in a bus line negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.